Title: To James Madison from Richard O’Brien, [13 October] 1803
From: O’Brien, Richard
To: Madison, James


[13 October 1803]
On the 13th. of October the dey Sent for the american drogerman desired he would go and tell the Consul to write to the Govt. of the united States. That he The dey wanted directly 40 Brass Guns, that is 20 Guns, 24 pounders and 20 Guns 18 pounders with all their Carriages &c. Compleat.
To This I answered: that none Such as was required by The dey was to be procured in the United States, and that I would wait on the dey in the morning to give him this final Answer.
On the morning of the 14th. of October at 8 AM I went to The deys Pallace and after a Very little Ceremonie, The dey sayes I have Called you unto my presence to inform you That you must write to your Govt. and Bring the 20 Brass Guns. That is 10 Guns 24 Pounders and 10 Guns 18 pounders Carriages and all Compleat. I will sayes he have none of yr. excuses. You must acquise.
Ansr. I have too much regard for your Highness to deceive you or Keep you a moment in Suspence on this Subject—you must Know that 5 years past you gave me the like Commission for Brass Guns. I wrote to my Govt. they answered They had none and did not make any Brass Guns. I personally Communicated to you this Ansr. and therefore it would be needless in me to write again on The same Subject and be obliged to give the Same Ansr. The world knows my country is far off from here and the Chiefe articles it produces is timber and The necessaries of life—and therefore I cannot write your Excellencies request. Sayes The dey what is The use of yr. residence in this Country I am here Sayes he Supposing myself Surrounded by The Consuls of friendly nations and is not my wants to be Supplied. I ansd. They are so far as we Stipulate by treaty. That This was a part of my duty here and there with the other Concerns of my Country. That a few dayes past we had brought him a Cargo of timber and other articles. Then sayes The dey you are determined not to acquise is it Thus you trifle with my friendship. I have given your highness a just Ansr. and on this Subject has nothing more to say if yr. demand could have been Complied with on the part of My Country one word from your highness would have been Sufficient. Well sayes the dey granted you have none at present yr. Govt. Knows where to Search for Them. Yr. highness will Please to observe that my Govt. has Their own business to attend to. I shall have no difficulty in writing on the business of Iron guns which is preferable for Castles to Brass. The dey answered I have plenty of Iron guns I must have Brass and take Care you Bring Them or have them sent. I have given your highness my Ansr. Then sayes the Potent I will write the letter and make the demand of yr. Govt. and let me see if They refuse me. Yr. highness might depend they will give you the Same ansr. as I have done—here the dey rose in a Storm, and sayes do you presume to Ansr. or know better than your Govt. or to Ansr. for them. Your highness will please to observe that this is my duty. Aye Sayes he and to write My Commands. To this I Answered When they had a treaty Claim. Depart my presence and remember That Spain Denmark Sweden & Holland and Americans must Bring me Brass Guns and supply all my wants. As I was going without taking a Customary leave he the dey Called me again and sayes I have made an abatement of 5 guns. The rest I shall pay for if They are brought here. I ansd. That there was but little difference between The Bringing of one or twenty but That I would again assure the dey that Brass Guns was not to be procurd. from The Govt. of The UStates either for money or as presents.
The Dey pauses a little and sayes you are allwayes evadeing my demands the new consul shall not act thus. Your Highness must be Convinced he Cannot act otherwise the treaty is The great road between your Highness and my Country. The dey Sayes in some respects but you know therewith there is Several Customs or ⟨Maners?⟩ and which all powers or nations wishing to preserve my friendship must acquise to. I observed we were not in general guided by the Conduct of Other powers. Then Sayes the dey if yr. Govt. grants my request well if not they must Ansr my letter and I shall know how to act. We thus Parted Cooly. As I was going again he calls me to his Presence on the business of Bricks for furnaces, Sayes he I want 100 Thsd. to this I answered it would be 2 Cargoes. Then Sayes he 50 or 30 Thsd. to This I answered I shall write and Cannot Say if Bricks used in an iron furnace would resist the heat of a Brass furnace. Bring them sayes he and I shall write on the business of The Guns.
I went and explained all this audience to The General of marine and told him that all my endeavours was to continue the peace but all the deys was to destroy it. That I did not believe my Govt. would send the Guns we had not them for the deys use and had so answered 5 years past and further we had made no Such Stipulation to be Subserviant to all the demands of the dey.
To this he Answered that This business relative to The Guns had been a long time demanded of Spain. That he knows well The Dey has been provoked to this demand on all The Consuls for Guns by Some Mischievious person. That My Country being so far off that others would have first to Comply. I thanked him and assured him The UStates would not.
At 2 PM the dey sent his letter to me with This message if The Consul will write and promise to Bring the Guns I shall not forwd. my letter. Ansr. The Consul has allready given the dey final Answers on the Subject and I shall by the first safe Conveyance forward The deys letter to The Govt. of the United States whom will Consider its Contents and give his Highness The dey an Ansr.
The Spanish Dutch Dean Swede and American Consuls has all been in town this day and all attacked by The dey on the business of Guns &ca. Sir I am Very respectfully your most Obt Servt
Richd. OBrien
  

   
   RC, two copies (DNA: RG 59, CD, Algiers, vol. 6). Both RCs undated; conjectural date assigned here on the basis of Wagner’s docket on the first RC, which is also docketed as received 6 Feb. 1804. A note at the foot of the first RC reads: “1st. Copy forwarded the 18th. of October under Cover to Consul Montgomery at Alicante.” Second RC includes the following postscript: “The deans Swede dutch & Spanish Consuls has acquised to Bring The Guns required by The Potent Dey.”


